Citation Nr: 1012343	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967, and from September 2001 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in March 2007 for further 
development.  The Board finds that the RO has substantially 
complied with the instructions in the March 2007 Remand.  

The hypertension issue is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Low back disability was not noted upon entrance to his 
second period of active duty service.

2.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran had a pre-existing low back 
disability that did not increase in severity during his 
second period of active duty service. 

3.  A herniated nucleus pulposus L4/L5 with sciatica. was 
manifested during the Veteran's second period of service.


CONCLUSIONS OF LAW

1.  The presumption of soundness applies, and is not 
rebutted, regarding the Veteran's low back disability.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2009).

2.  A herniated nucleus pulposus L4/L5 with sciatica. was 
incurred in the Veteran's second period of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Back
The service treatment records for the Veteran's first period 
of service show no findings attributed to a low back 
disability.  A June 1965 examination and a June 1967 
separation examination both yielded normal findings.  The 
June 1967 separation examination contains a note regarding 
"Lower back pain; treated with heat.  No comp., no seq."  

In January 1980, the Veteran filed a service connection 
claim for allergies.  He failed to mention a low back 
disability.  

There are no treatment records for a back disability between 
the end of the Veteran's first period of active duty (July 
1967) to the beginning of the Veteran's second period of 
active duty (September 2001).  

The Veteran underwent a January 2002 examination and 
although the Veteran complained of a herniated nucleus 
pulposus L4-L5, the examination found the Veteran's spine to 
be normal.  In April 2002, the Veteran complained of (and 
was assessed with) low back pain.  In June 2002, the Veteran 
once again complained of low back pain of one day's 
duration.  He stated that the pain began while he was 
driving from San Antonio.  He denied trauma or lifting heavy 
objects.  A July 2002 treatment report reflects that the 
Veteran complained of low back pain of two weeks duration.  
However, he also stated that he has had pain regularly for 
approximately 30 years.  He was assessed with chronic, 
recurrent low back pain.  

In May 2003 (within one year of discharge from service), the 
Veteran underwent a VA examination.  He complained of back 
pain since 2001.  He stated that it hurts constantly, to the 
point of being unbearable.  He also complained of flare-ups 
throughout the week.  He stated that he is under the care of 
a private physician who has recommended bedrest four to six 
times in the past year (each period lasting three to four 
days).  He reported functional impairment in that he cannot 
bend, stoop, lift, has limited movement, and has trouble 
sleeping due to pain.  Upon examination, the examiner found 
muscle spasm and tenderness to palpation.  The Veteran had 
normal range of motion not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was 
however, some discomfort.  X-rays revealed (and the Veteran 
was diagnosed with) moderately severe degenerative disc 
space narrowing L5-S1 with minimal spondylosis in the 
remaining lumbar segments.    

The RO denied the claim by way of a June 2003 rating 
decision.  In it, the RO found that the Veteran's "service 
medical records for your second period of service clearly 
indicate that your degenerative disk disease of the lumbar 
spine existed prior to your return to active duty."  The RO 
denied the claim on the basis that the Veteran's back 
disability pre-dated his second period of service and was 
not aggravated by it.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 
1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-
connected benefits. However, if the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; 
Wagner, 370 F. 3d at 1096.

The Veteran has reported that he had a herniated disc prior 
to service.  It is arguable that the Veteran's admission in 
this regard constitutes clear and unmistakable evidence that 
the low back disability preexisted service.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

However, the Board is unable to find clear and unmistakable 
evidence that the low back disability was not aggravated 
during the second period of service.  Service records 
document continuing back complaints.  It is also significant 
that examination approximately 10 months after service shows 
that the disorder (which was apparently evaluated as normal 
in January 2002 during service) was described as moderately 
severe.  

The Board acknowledges the finding of the August 2005 
examiner.  The examiner noted that "There is no record of 
any evaluation or treatment for any back condition between 
separation from service, and the Veteran's second period of 
service 9/01 to 8/02."  He then acknowledged that the 
service treatment records for the Veteran's second period of 
service "show serial evaluations for numerous medical 
problems" including recurrent back pain and a partial 
herniated nucleus pulposus L4/L5 with sciatica.  He 
concluded that more likely etiologies for the Veteran's low 
back disability include his age, chronic morbid obesity, de-
conditioning, co-morbidities, post service occupations, etc.  
However, the question of an increase in severity during 
service was not addressed.  The Board has considered whether 
a remand for an examination to address aggravation is 
appropriate, but given the evidence of back complaints 
during service and the medical evidence shortly after 
service, the Board concludes that there can be no finding 
that there is clear and unmistakable evidence that the low 
back disorder was not aggravated by service.  

In sum, the presumption of sound condition on entering 
service has not been successfully rebutted.  The low back 
disability manifested during service  must therefore be 
viewed as having been incurred during service.

With regard to the low back issue, there is no need to 
undertake any review of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
in this case since there is no detriment to the veteran as a 
result of any VCAA deficiency in view of the fact that the 
full benefit sought by the veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  By letter dated in September 2007, the Veteran 
was furnished notice of the manner of assigning a disability 
evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of 
service connection.

VCAA compliance with regard to the hypertension issue will 
be addressed in any future merits decision on that issue.


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus L4/L5 with sciatica. is warranted.  To this extent, 
the appeal is granted. 


REMAND

Hypertension
The service treatment records for the Veteran's first period 
of service show no findings attributed to hypertension.  A 
July 1963 entrance examination shows the Veteran's blood 
pressure measured at 120/80.  A June 1965 examination showed 
it to be 120/78; and his June 1967 separation examination 
showed it to be 116/76.  

The Veteran underwent a January 2002 examination upon 
entering his second period of service.  He was noted to have 
hypertension controlled by medication.  His blood pressure 
was elevated at 139/89.  As hypertension was noted at the 
time of entry into service, the presumption of soundness 
does not apply.  As noted above, if a preexisting disorder 
is noted upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but the 
Veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case section 1153 applies and the 
burden falls on the Veteran to establish aggravation.  

The Veteran underwent a VA examination in June 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  At that time, the Veteran admitted that he was 
diagnosed and has been taking medication for hypertension 
since 2000.  He denied any heart problems and denied being 
on any medication for the heart.  Upon examination, his 
blood pressure was 130/80 (lower than it was at his 
separation examination).  The examiner opined that the 
Veteran's hypertension was not at least as likely as not 
secondary to service.  

The June 2005 VA examination must be viewed as inadequate as 
it did not address the question of aggravation.  Further 
examination is necessary before the Board may undertake 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to address 
his hypertension.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
file and examining the Veteran, the 
examiner should respond to the 
following:  

Is it at least as likely as not (a 50% 
or higher degree of probability), that 
the Veteran's preexisting hypertension 
increased in severity beyond the natural 
progress of the disease during the 
period of service from September 2001 to 
August 2002. 

2.  After completion of the above, the 
RO should review the expanded record and 
determine if service connection is 
warranted for hypertension on the basis 
of aggravation of a preexisting 
disability.  If the claim remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


